Citation Nr: 0623333	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-44 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for ulnar neuropathy of the 
right arm.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION


The veteran served on active duty from November 1954 to 
November 1956.

Procedural history

In June 2003, the veteran claimed service connection for 
disability of the right upper extremities as being due to 
service on a direct basis.  A September 2003 VA examination 
identified two right upper extremities, a fracture of the 
right fifth metacarpal (which the examiner indicated was 
related to an in-service injury) and ulnar neuropathy of the 
right arm (which the examiner indicated was not related to 
service).  In an October 2003 rating decision, the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin granted service connection for residuals of a 
fracture of the right fifth metacarpal.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 RO rating decision which 
denied service connection for ulnar neuropathy of the right 
arm.  The veteran disagreed and timely filed his appeal.  

In April 2005, the veteran presented testimony at a personal 
hearing held at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

Issue not on appeal

As noted above, in an October 2003 rating decision the RO 
granted service connection for residuals of a fracture of the 
right fifth metacarpal disability and assigned a 
noncompensable disability rating.  The veteran did not appeal 
that decision, and thus the Board will not address it any 
further.  



Clarification of issue on appeal

The veteran has been pursuing his claim on a direct, rather 
than on a secondary,  basis.  Compare 38 C.F.R. §§ 3.303 and 
3.310 (2005).  In essence, he contends that the in-service 
trauma which caused the service-connected fracture also 
caused the ulnar neuropathy.  See the veteran's December 2004 
substantive appeal (VA Form 9), in which he asserted that the 
neuropathy is related to the "trauma involving the fracture 
of my right hand."  

The Board thus understands the claim on appeal to one of 
direct service connection, that is that the ulnar nerve 
neuropathy was caused by the 1955 injury and subsequent in-
service surgery, rather than post service due to the service-
connected hand injury.  


FINDING OF FACT

The preponderance of the competent medical evidence supports 
a conclusion that the veteran's current ulnar nerve 
neuropathy is unrelated to the in-service right hand injury 
and surgery.


CONCLUSION OF LAW

Ulnar nerve neuropathy of the right arm was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002);  38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
ulnar neuropathy of the right arm.  The Board will first 
discuss certain preliminary matters.  The issue on appeal 
will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2005).    

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The Board observes first that the veteran was informed in two 
letters, dated June 2003 and July 2003, from the RO that to 
establish entitlement to service connection he needed to 
submit evidence that showed:

1.  You had an injury in military service or a 
disease that began in or was made worse during 
military service, or that there was an event in 
service which caused injury or disease.

2.  You have a current physical or mental 
disability, or persistent or recurrent symptoms of 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.  See p. 2 in both letters.

The letters also informed the veteran of the typical kinds of 
evidence that could be used to support the claims, such as 
medical records, a statement from his doctor, his statements 
and statements of others who could observe his symptoms.  
These notices satisfy the VCAA obligation to inform a 
claimant of the evidence required to substantiate a claim. 

The July 2003 letter informed the veteran that VA had 
attempted to obtain his service records, but that they had 
been destroyed in a fire.  Both letters also informed the 
veteran of VA's duty to assist him in obtaining other 
records.  The letter asked the veteran to provide evidence of 
treatment, and to provide enough identifying information and 
a waiver to allow VA to obtain the records.  He was told that 
VA would make reasonable efforts to obtain evidence such as 
medical records, employment records, and records from other 
Federal agencies, but that he had to provide enough 
information about such records to enable VA to request them.  
See p. 4.

The June 2003 letter also told the veteran that "it is 
extremely important that you identify all evidence of any 
post-service treatment for right hand condition."  In 
essence, the veteran was asked to "give us everything you've 
got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

The veteran was informed that in a September 2003 letter that 
VA had requested a medical examination and that it was 
important for him to report to the examiner on the appointed 
date and time.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.
In this case, elements (1) and (2), veteran status and 
current disability, are not at issue.   Moreover, elements 
(4) and (5), degree of disability and effective date, are 
rendered moot via the RO's denial of service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not, and cannot be assigned in the absence of service 
connection.  The veteran's claim of entitlement to service 
connection for ulnar neuropathy of the right arm was based on 
element (3).  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.  Moreover, because the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, thus 
denying the claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is represented by a veterans' service 
organization which is aware of what is required of the 
veteran and of VA.  This reliance on the representative leads 
the Board to conclude that the veteran is well informed and 
aware of his obligations.  Moreover, the veteran's hearing 
testimony makes it clear that he is aware of his obligations.  
As discussed below, he has submitted evidence eon his own 
behalf.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  

Service medical records from the veteran's period of active 
duty have not been obtained.  It appears that such records 
were destroyed in a July 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  Under these 
circumstances,  the Board believes that a further search 
would be an exercise in futility.  Cf. Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].

In any event, it appears to be undisputed that the veteran 
sustained a fight hand injury and underwent surgery thereon 
in 1955, during service.  The outcome of this case, as 
discussed below, depends not on what occurred during service 
but rather on medical nexus opinion evidence.  Thus, the loss 
of the veteran's service medical records, although indeed 
unfortunate, is not crucial to the Board's determination.

The veteran was accorded a VA examination in September 2003.  
At the hearing, the veteran's representative urged the Board 
to remand the case for a medical examination by an orthopedic 
specialist.  See the April hearing transcript, p. 7.  

The Board observes that there is in fact no requirement that 
an examiner in fact be a specialist or for that matter even a 
physician. See Goss v. Brown, 9 Vet. App. 109 (1996) [to 
qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill 
in diagnosing and treating human ailments]; see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Here, the examiner was a medical doctor.  There is no 
indication that he was or was not a specialist in orthopedics 
or neurology.  However, as discussed above he does not need 
to be.  Moreover, a review of the eight page examination 
report shows that it is well written, evidently complete and 
provided the Board with appropriate medical evidence with 
which to adjudicate the veteran's claim.  The veteran and his 
representative have pointed to no particular defect in the 
examination of the examination report.

Curiously, the veteran has not challenged that part of the 
examination report which led to the grant of service 
connection for fracture residuals.  It thus appears that the 
veteran is expressing unhappiness with respect to the 
examiner's conclusions as to the ulnar neuropathy, which are 
unfavorable to his claim.  Mere dissatisfaction with an 
examiner's conclusions does not warrant another examination.  
As the Court has stated: "VA's . . . . 'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim."  See Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As noted in the introduction, the 
veteran and his representative appeared before the 
undersigned VLJ in April 2005, and presented evidence in 
support of his claim.

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant Law and Regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

The veteran contends on appeal that he injured his right 
upper extremity during service, resulting in right arm ulnar 
nerve neuropathy.  

Preliminary matter - the missing service medical records

As was indicated earlier, the veteran's service medical 
records are missing.  
Since VA has been unable to obtain the veteran's service 
medical records, it has a heightened duty to explain its 
findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of the claim is undertaken with 
this duty in mind.  

However, the case law does not lower the legal standard for 
proving a claim for service connection.  Rather, it increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215 (2005) [the Court 
declined to apply an "adverse presumption" where records have 
been lost or destroyed while in Government control which 
would have required VA to disprove a claimant' s allegation 
of injury or disease in service in these particular cases].

In any event, as alluded to above, the missing service 
medical records would merely document the in-service injury 
and surgery, which is not in dispute here.  The outcome of 
this case hinges on medical nexus evidence, which manifestly 
cannot be contained in the service medical records.

Discussion

The veteran contends that the trauma which he suffered upon 
injuring his hand also caused his ulnar nerve neuropathy.  
His argument is that since he was service-connected for the 
hand injury, he ought to be service-connected for the 
neuropathy.  

As was noted above, in order for a veteran to prevail on an 
issue of service connection there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  The Board will address each of 
these elements in turn.  

With respect to Hickson element (1), the medical evidence of 
record establishes that the veteran suffers from a current 
disability.  The veteran was examined in September 2003 by a 
VA physician who determined that the veteran suffered from a 
neurological deficit along the distribution of the ulnar 
nerve.  Thus, element (1) is satisfied.

With respect to element (2), medical evidence of an in-
service injury or disease, as noted above, there are no 
service records which establish that the veteran suffered an 
in-service injury.  However, the evidence indicates that such 
injury indeed occurred.  

[There are two versions of how the injury happened.  First, 
the veteran told the VA examiner in September 2003 that he 
injured his hand during a fistfight in November 1955 while 
stationed in Germany.  Second, the veteran testified during 
the hearing that he injured his hand while he was moving 
furniture around in his sleeping quarters during service.  
See page 4 of the hearing transcript.  Whichever version is 
correct, it appears to be undisputed that an injury 
occurred.]

Furthermore, it appears that shortly thereafter two pins were 
placed in the right fifth metacarpal, and the finger was 
casted.  After five weeks, the cast and the pins were removed 
and the finger was placed in a splint.  After a few more 
weeks, the splint was removed, and the veteran received no 
further medical treatment for the injury.   

In short, element (2) has been met.

The crucial element here is element (3), medical nexus 
between the in-service injury and the current ulnar nerve 
disability.  There are two conflicting medical opinions of 
record, that of the September 2003 VA examiner and that of 
Dr. R.L. in February 2006.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

In this regard, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor some 
medical evidence over other medical evidence provided it 
offers an adequate basis for doing so.  See Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Further, both the Federal Circuit and Court have 
specifically rejected the "treating physician rule." See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  In offering guidance on 
the assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches. See Claiborne 
v. Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri v. 
Brown, 
4 Vet. App. at 470-71.

The September  2003 the VA examiner specifically found, "to 
a high degree of medical certainty," that the ulnar nerve 
neuropathy "has absolutely no relationship to the injury 
experienced in military service."  The examiner went on to 
state that the "neurologic deficit is more likely than not 
related to an elbow condition and has absolutely no 
relationship to a right hand fracture or right hand 
condition."  

In a February 2005 letter Dr. R.L. M.D. took the position 
that it was not the injury, but rather the subsequent in-
service surgery, which caused the ulnar neuropathy. 
Dr. R..L. opined that there "is a possible relationship 
between the surgical internal fixation and existing numbness 
in the adjacent digits, as the fracture and surgical 
incisions are in line with the dorsal digital nerve 
branches."    

In evaluating the medical evidence, the Board looks to 
factors such as the reasoning the examiner applies in 
reaching his or her conclusion.  Here, as was noted in the 
Board's VCAA discussion, the September 2003 VA examiner 
produced an extremely thorough 8 page report which clearly 
takes into consideration the veteran's medical history as 
well as physical examination of the veteran.  In particular, 
the September 2003 VA examiner noted that the veteran's 
neurological symptomatology started two years prior to the 
examination (or roughly a half century after the injury).  
The examiner also indicated that an injury to a finger would 
not cause a disability of the ulnar nerve, and related the 
ulnar nerve deficit to an elbow problem.  

The VA examiner's conclusions appear to be congruent with the 
medical and other evidence of record.  By his own admission, 
the veteran received no medical treatment for his right upper 
extremity at any time after service.  He did not file his 
claim for service connection until 2003.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].   Indeed, it appears that he was 
completely unaware that a ulnar nerve problem existed until 
such was diagnosed by the September 2003 VA examiner.

By way of contrast, the opinion of Dr. R.L. is exceedingly 
brief (one paragraph) and conclusory.  Indeed, it is clear 
from his letter that the veteran (incorrectly) informed Dr. 
R.L. that the September 2003 VA examiner found some 
relationship between the 1955 surgery on the finger and the 
veteran's current ulnar neuropathy.  The VA examiner in fact 
made no such connection and indeed came to the opposite 
conclusion, namely that there was no relationship between the 
veteran's military service and his ulnar neuropathy.  There 
is no indication that Dr. R.L. reviewed the September 2003 
examination report, and he does not so indicate.

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Dr. R.L. opinion, based as it is on faulty 
information supplied by the veteran, is therefore entitled to 
no weight of probative value.    

In addition, the opinion of Dr. R'L. is speculative: "I 
certainly agree that there is a possible relationship . . . 
." [emphasis added by the Board].  The Court has held that 
medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  The probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  For those 
reasons, the Board discounts Dr. RL's opinion.  

In summary, the Board places far greater weight of probative 
value on the eight page report of the September 2003 VA 
examiner than it does on Dr. R.L.'s brief opinion.  Element 
(3) is not satisfied, and the claim fails on that basis.

Conclusion

For the reasons expressed above, the Board finds that the 
preponderance of evidence is against the veteran's claim of 
entitlement to service connection for right ulnar neuropathy.  
The benefit sought on appeal is accordingly denied. 




ORDER

Entitlement to service connection for ulnar neuropathy of the 
right arm is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


